IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LUNDES GARRETT,                          : No. 83 MM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
CHASE HOME FINANCE LLC, S/B/M/T,         :
CHASE MANHATTAN MORTGAGE                 :
CORPORATION,                             :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2017, the Application for Stay is DENIED.